Citation Nr: 0630800	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied service connection for post-
traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A review of the file indicates that attempts were made to 
obtain the veteran's service personnel records from the State 
Adjutant General in June 2001 and October 2001.  On both 
occasions, the reply was that the records had not yet been 
retired to the Adjutant General and follow-up should be sent 
to Code 11 (VA Records Management Center).  A letter from the 
U.S. Army Reserve Personnel Command, dated in November 2001, 
states that the personnel file is in an "in transit" 
status.  
A review of the file indicates the service personnel records 
have not yet been obtained and associated with the file.  
Furthermore, the Board is unable to locate any follow-up 
requests to either the Adjutant General or the Records 
Management Center.  As the service personnel records are 
Federal government records, VA is obligated to try and obtain 
the records until such time as it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(2006).  In that regard, the Board finds that the two records 
requests and the corresponding replies do not demonstrate 
that the service personnel records no longer exist or further 
attempts to obtain them would be futile.  Accordingly, 
additional follow-up is warranted.

It is also notable that VA outpatient records refer to the 
veteran having submitted an application for Social Security 
Disability (SSD) benefits.  The Board is unable to locate a 
copy of the award letter from the Social Security 
Administration (SSA) or any VA correspondence with SSA 
concerning the veteran's application for or entitlement to 
SSD benefits.  Any SSA decision and the medical records upon 
which it was based should be secured.  38 C.F.R. 
§ 3.159(c)(2) (2006); see also Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight); 
Murincsak v. Derwinski, 2 Vet. App. 362, 370-72 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits).  
The United States Court of Appeals for Veterans Claims has 
clarified that VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain service personnel 
records from the Records Management Center.  
Efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(b)(2).  If 
reasonable efforts do not result in the 
production of the records, the veteran must 
be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  The AMC should contact the SSA and 
request a copy of any decision on the 
merits of any claim for Social Security 
disability benefits and copies of any 
medical records reviewed in reaching any 
such determination.  If the SSA has made no 
decision or has no records, this should be 
documented in the record.  The attention of 
the SSA should be invited to 38 U.S.C.A. § 
5106 (West 2002).

3.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

4.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

